Exhibit 10.2
 

--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT


AMONG


LOGICAL BROKERAGE CORP.,


RIOT BLOCKCHAIN INC.,


AND


MARK BRADLEY FISHER
 
 
DATED AS OF MARCH 26, 2018
 

--------------------------------------------------------------------------------

 
 
 

 



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT
This Stockholders Agreement (this "Agreement") is made as of March 26, 2018 (the
"Effective Date") by and among:
(i)     Logical Brokerage Corp., a Florida corporation (the "Company");
 
(ii)    Riot Blockchain Inc., a Nevada corporation ("Riot" and, collectively,
with its Permitted Transferees, the "Riot Stockholders");
 
(iii)    Mark Bradley Fisher ("Fisher" and, collectively, with his Permitted
Transferees, the "Other Stockholders"); and
 
(iv)   any other Person who from time to time becomes party to this Agreement by
execution of a Joinder Agreement in substantially the form attached hereto as
Exhibit A (the "Joinder Agreement").  For purposes of this Agreement, a Person
who joins this Agreement pursuant to a Joinder Agreement shall be included in
the term "Riot Stockholder," or "Other Stockholder" as specified in such Joinder
Agreement.
 
RECITALS
WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of March
26, 2018, by and between Riot and Fisher (the "Stock Purchase Agreement"), Riot
purchased the Purchased Shares (as such term is defined in the Stock Purchase
Agreement) from Fisher;
WHEREAS, as of the Effective Date, the Capital Stock is held as set forth on
Schedule I attached hereto; and
WHEREAS, the parties hereto believe that it is in the best interests of the
Company and the Stockholders to set forth their agreements on certain matters.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.  DEFINITIONS.  Capitalized terms used but not otherwise defined elsewhere in
this Agreement shall have the meanings ascribed thereto in Section 11 hereof.
2.  VOTING AGREEMENT.
Board of Directors.  From and after the Effective Date and until the provisions
of this Section 2 expire, each Stockholder so entitled to vote shall vote all of
his, her or its Shares and any other voting securities of the Company over which
such Stockholder has voting control and shall take all other necessary or
desirable actions within his, her or its control (whether in his, her or its
capacity as a stockholder, director, member of a board committee or officer of
the Company or otherwise, and including attendance at meetings in person or by
proxy for purposes of obtaining a quorum and execution of written consents in
lieu of meetings), and the Company shall take all necessary or desirable actions
within its control (including calling special board and stockholder meetings),
so that:
 
1

--------------------------------------------------------------------------------

 
2.1.1     the authorized number of directors on the board of directors of the
Company (the "Board") shall be determined by the Majority Riot Stockholders;
2.1.2     the initial number of directors on the Board shall be one (1), and the
initial director shall be John O'Rourke;
2.1.3     the composition of the board of directors or other governing body of
each of the Company's Subsidiaries (each a "Sub Board") shall be as directed or
appointed, from time to time, by a majority of the directors of the Board;
2.1.4     any committees of the Board or of a Sub Board shall be created only
upon the approval of a majority of the directors of the Board or a majority of
the directors of such Sub Board, as applicable;
2.1.5     subject to Section 2.1.6 below, any director on the Board or any
director on any Sub Board may be (or, as and to the extent required hereunder,
shall be) removed from the Board or a Sub Board, from time to time, in the
manner allowed by law and the Company's or such Subsidiary's certificate of
incorporation and bylaws or similar governing documents; provided, that with
respect to any director on the Board, such removal (with or without cause) shall
only be upon the written request of the Majority Riot Stockholders and for no
other reason;
2.1.6     if at any time a vacancy is created on the Board by reason of the
incapacity, death, removal or resignation of a director, such vacancy shall
automatically reduce the number of directors by the number of vacancies until
such time as the Stockholders entitled to nominate and designate such director
pursuant to Section 2.1.1 shall nominate and designate a director to fill such
vacancy and such director shall have been elected to the Board in accordance
with this Agreement, the Company's certificate of incorporation and the
Company's bylaws, whereupon the number of directors shall be automatically
increased by the number of vacancies so filled.  Upon receipt of notice of the
designation of a nominee pursuant to this Section 2.1, each Stockholder so
entitled to vote shall, as soon as practicable after the date of such notice,
take action, including the voting of his, her or its voting securities, to elect
the director so designated to fill such vacancy; and
2.1.7     if at any time a vacancy is created on any Sub Board by reason of the
incapacity, death, removal or resignation of a director, such vacancy shall
automatically reduce the number of directors by the number of vacancies until
such time as such vacancy shall be filled in accordance with such Subsidiary's
certificate of incorporation and bylaws or similar governing documents,
whereupon the number of directors shall be automatically increased by the number
of vacancies so filled.
2.2     Grant of Proxy. Each Other Stockholder hereby grants to the Majority
Riot Stockholders an irrevocable proxy coupled with an interest to vote such
Other Stockholder's Shares in accordance with such Other Stockholder's
agreements contained in this Section 2, which proxy shall be valid and remain in
effect until the provisions of this Section 2 expire pursuant to Section 2.5.
2.3     Out-of-pocket Expenses; Compensation.  The Company shall pay the
reasonable out-of-pocket expenses incurred by each director in connection with
attending the meetings of the Board or any Sub Board and any committee thereof.
In addition, each director may be compensated for his or her service as a
director in such amounts as the Board may determine from time to time.
2.4     The Company.  The Company agrees not to give effect to any action by any
holder of Capital Stock or any other Person which is in contravention of this
Section 2.
2.5     Period.  The foregoing provisions of this Section 2 shall expire on the
consummation of the Initial Public Offering.
 
2

--------------------------------------------------------------------------------

 
3.    TRANSFER RESTRICTIONS.  Except for any Transfer by an Other Stockholder
pursuant to Section 3.1, no Other Stockholder shall Transfer any Shares to any
other Person without first obtaining a written consent from the Board and the
Majority Riot Stockholders (which consents may be granted, conditioned or
withheld in the Board's and the Majority Riot Stockholders' sole discretion). 
No Other Stockholder shall avoid the restrictions or obligations set forth in
this Section 3 by (i) undergoing an ownership change itself, (ii) issuing equity
interests or interests convertible into, exchangeable or exercisable for equity
interests or permitting any transfer of its equity interests or interests
convertible into, exchangeable or exercisable for its equity interests, or (iii)
Transferring any Shares to any other Person and then Transferring or permitting
the Transfer of such other Person in whole or in part.  Each Stockholder
understands and agrees that the Shares held by such Stockholder on the Effective
Date have not been registered under the Securities Act or under any state
securities laws.  No Stockholder shall Transfer such Stockholder's Shares (or
solicit any offers in respect of any Transfer of such Shares), except in
compliance with the Securities Act, any applicable state securities laws and any
restrictions on Transfer contained in this Agreement or any other provisions set
forth in any other agreements or instruments pursuant to which such Shares were
issued.
3.1    Permitted Transfers.
3.1.1     Transfers by an Other Stockholder.  Each Other Stockholder may only
Transfer all or any portion of such Other Stockholder's Shares so long as such
Transfer is (a) a bequest to, or for the benefit of, any family member of such
Other Stockholder, or (b) to a trust solely for the benefit of such Other
Stockholder or such Other Stockholder's family members in respect of which such
Other Stockholder serves as the sole trustee; provided that the trust instrument
governing said trust shall provide that such Other Stockholder, as trustee,
shall retain sole and exclusive control over the voting and disposition of such
Shares.
3.1.2     Transfers by a Riot Stockholder.  Subject to the provisions of Section
4.1, any Riot Stockholder may freely Transfer all or any portion of such Riot
Stockholder's Shares without any consent or approval from, or notice to, the
Board or any Other Stockholder.
3.1.3     Transfers in Connection with Tag-Along Rights and Drag Along Rights. 
Any Stockholder may Transfer any or all of such Stockholder's Shares in
accordance with the provisions, terms and conditions of Section 4.1 or Section
4.2, as applicable.
3.1.4     Requirements of Permitted Transfer.  No Transfer permitted under the
terms of Section 3 (including a Transfer as to which the Board has given its
prior written consent) shall be effective unless the transferee of such Shares
has delivered to the Company a Joinder Agreement indicating that such Shares
shall be subject to all of the provisions of this Agreement, and that such
Permitted Transferee shall be bound by, and shall be a party to, this Agreement
as a "Riot Stockholder," or "Other Stockholder," as the case may be, hereunder. 
In addition, unless the Board and the Majority Riot Stockholders waive the
following requirements, each transferee of an Other Stockholder shall be a
United States citizen or resident.  No Transfer by any Stockholder to a
Permitted Transferee shall relieve such Stockholder of any of its obligations
hereunder.
3.2      Impermissible Transfer.  Any attempted Transfer of Capital Stock not
permitted under the terms of this Section 3 shall be null and void, and the
Company shall not in any way give effect to any such impermissible Transfer.
3.3      Period. The foregoing provisions of Section 3 shall expire on the
consummation of the Initial Public Offering.
 
3

--------------------------------------------------------------------------------

 
4.     "TAG-ALONG" AND "DRAG-ALONG" RIGHTS.
4.1     Tag-Along.  If one or more Riot Stockholders (each such Riot
Stockholder, a "Prospective Selling Tag Stockholder") proposes to Transfer
(other than, with respect to any Riot Stockholder, any Transfer: (i) to any of
its Subsidiaries or other Affiliates, (ii) in the event of a winding up of such
Riot Stockholder, to any of its stockholders, limited partners, members or other
interest holders in accordance with such Riot Stockholder's constitutive
documents, or (iii) pursuant to an Initial Public Offering) in a business
combination or otherwise, thirty-five percent (35%) or more of the total issued
and outstanding Capital Stock to any Prospective Buyer:
4.1.1     Notice.  The Prospective Selling Tag Stockholder shall deliver a
written notice (the "Tag-Along Notice") to each Other Stockholder (each, a
"Tag-Along Holder") at least thirty (30) days prior to such proposed Transfer. 
The Tag-Along Notice shall include:
(a)     the principal terms of the proposed Transfer, including (i) the number
of Shares to be purchased from the Prospective Selling Tag Stockholder, (ii) a
fraction expressed as a percentage, determined by dividing the number of Shares
to be Transferred by the Prospective Selling Tag Stockholder by the total number
of Shares held by such Prospective Selling Tag Stockholder (the "Tag-Along Sale
Percentage"), (iii) the per share purchase price or, if not reasonably
determinable, the Prospective Selling Tag Stockholders' good faith, reasonable
determination of the maximum and minimum per share purchase price, and (iv) the
name and address of the Prospective Buyer; and
(b)     an invitation to each Tag-Along Holder to make an offer to include in
the proposed Transfer to the applicable Prospective Buyer an additional number
of Shares held by such Tag-Along Holder (not, in any event, to exceed the
Tag-Along Sale Percentage of such Tag-Along Holder's Shares), on the same terms
and conditions (subject to the provisions of Section 4.3.2) with respect to each
Share Transferred as the Prospective Selling Tag Stockholders shall Transfer
each of their Shares.
4.1.2     Exercise.  Within thirty (30) days after the effectiveness of the
Tag-Along Notice under Section 12.2, each Tag-Along Holder desiring to make an
offer to include Shares held by such Stockholder and covered by the Tag-Along
Notice in the proposed Transfer (each a "Participating Tag Seller" and, together
with the Prospective Selling Tag Stockholders, collectively, the "Tag-Along
Sellers") shall furnish a written notice (the "Tag-Along Offer") to the
Prospective Selling Tag Stockholders offering to include an additional number of
Shares (provided, that in no event shall the number of Shares proposed to be
sold exceed the Tag-Along Sale Percentage of such Participating Tag Seller's
total Shares) which such Participating Tag Seller desires to have included in
the proposed Transfer.  Each Tag-Along Holder who does not accept the
Prospective Selling Tag Stockholders' invitation to make an offer to include
Shares in the proposed Transfer shall be deemed to have waived all participation
rights with respect to such Transfer, and the Tag-Along Sellers shall thereafter
be free to Transfer to the Prospective Buyer, at a per share price no greater
than the per share price (or, if not reasonably determinable, the maximum per
share price) set forth in the Tag-Along Notice and on other principal terms
which are not materially more favorable in the aggregate to the Tag-Along
Sellers than those set forth in the Tag-Along Notice, without any further
obligation to such non-accepting Tag-Along Holder.
 
4

--------------------------------------------------------------------------------

4.1.3     Irrevocable Offer.  The offer of each Participating Tag Seller
contained in its Tag-Along Offer shall be irrevocable, and, to the extent the
Prospective Selling Tag Stockholders consummate the proposed Transfer as such
Transfer is described in the Tag-Along Notice (including with respect to the
number of Shares that are being Transferred by the Prospective Selling Tag
Stockholder), such Participating Tag Seller shall be bound and obligated to
Transfer in the proposed Transfer up to such number of Shares as such
Participating Tag Seller shall have specified in its Tag-Along Offer (subject to
appropriate reduction in the event the actual Tag-Along Sale Percentage is lower
than the Tag-Along Sale Percentage set forth in the Tag-Along Notice); provided,
however, that if the principal terms of the proposed Transfer change with the
result that the per share price shall be less than the per share price (or, if
not reasonably determinable, the minimum per share price) set forth in the
Tag-Along Notice or the other principal terms shall be materially less favorable
to the Tag-Along Sellers than those set forth in the Tag-Along Notice, each
Participating Tag Seller shall be permitted to withdraw the offer contained in
its Tag-Along Offer and shall be released from its obligations thereunder.
4.1.4     Compliance by the Prospective Selling Tag Stockholders.  No
Prospective Selling Tag Stockholder shall Transfer any Shares to any Prospective
Buyer pursuant to a transaction to which Section 4.1 applies, if such
Prospective Selling Tag Stockholder declines to allow the participation of any
Participating Tag Seller in accordance with the terms of this Section 4.1. To
the extent the Prospective Selling Tag Stockholders consummate the proposed
Transfer, the Prospective Selling Tag Stockholders shall be bound and obligated
to Transfer such number of Shares held by such Participating Tag Seller as such
Participating Tag Seller shall have specified in its Tag-Along Offer (subject to
appropriate reduction in the event the actual Tag-Along Sale Percentage is lower
than the Tag-Along Sale Percentage set forth in the Tag-Along Notice).  If the
Prospective Selling Tag Stockholders have not completed the proposed Transfer by
the end of the one hundred twentieth (120th) day following the effectiveness of
the Tag-Along Notice under Section 12.2 or if the Prospective Selling Tag
Stockholders propose to Transfer any Shares to a Prospective Buyer not included
in the Tag-Along Notice, each Participating Tag Seller shall be released from
its obligations under the Tag-Along Offer, the Tag-Along Notice shall be null
and void, and it shall be necessary for a separate Tag-Along Notice to be
furnished, and the terms and provisions of this Section 4.1 separately complied
with, in order to consummate such proposed Transfer pursuant to this
Section 4.1, unless the failure to complete such proposed Transfer primarily
resulted from any failure by any Participating Tag Seller to comply with the
terms of this Section 4.1.
4.1.5     Fees; Expenses. The reasonable out-of-pocket fees and expenses of the
Prospective Selling Tag Stockholders incurred in connection with a Transfer to
this Section 4.1 applies and for the benefit of all Tag-Along Holders, to the
extent not paid or reimbursed by the Company or the prospective transferee,
shall be shared by the Prospective Selling Tag Stockholders and all
Participating Tag Sellers on a pro rata basis, based on the aggregate
consideration received by each Tag-Along Seller.

4.2     Drag-Along.  Each Stockholder hereby agrees, if requested by the Board,
to Transfer the same percentage (the "Drag-Along Sale Percentage") of Shares
that are proposed to be sold by the Majority Riot Stockholders (each such
Person, a "Prospective Selling Drag Stockholder") to any Prospective Buyer in a
proposed Transfer, including in respect of any Public Offering in which any Riot
Stockholders register and sell Registrable Riot Stockholder Securities, in the
manner and on the terms set forth in this Section 4.2.  The obligations of
Stockholders to participate in a Transfer subject to this Section 4.2 shall be
subject to satisfaction of the following conditions: (a) upon the consummation
of the Transfer, each Stockholder shall be entitled to receive for the Shares
held by such Stockholder the same form of consideration as each other
Stockholder, and the aggregate consideration payable to, or received by, all
Stockholders (after payment of all expenses related to such Transfer) in respect
of their Shares (the "Aggregate Consideration") shall be apportioned and
distributed among the Shares on a ratable basis; and (b) if any Stockholders are
given an option as to the form and amount of consideration to be received, each
Stockholder shall be given the same option.  The costs associated with any
Transfer shall be borne by the Stockholders in the same proportion as they share
the consideration received.  The Board or the Majority Riot Stockholders shall
furnish a written notice (the "Drag-Along Notice") to each Other Stockholder. 
The Drag-Along Notice shall set forth the principal terms of the proposed
Transfer including (i) the number of Shares to be acquired from the Prospective
Selling Drag Stockholder(s), (ii) the Drag-Along Sale Percentage, (iii) the
approximate per share consideration for each Share to be received in the
proposed Transfer, and (iv) the name and address of the Prospective Buyer.  If
the Prospective Selling Drag Stockholders consummate the proposed Transfer to
which reference is made in the Drag-Along Notice, each Other Stockholder (each a
"Participating Drag Seller"), and, together with the Prospective Selling Drag
Stockholders, collectively, the "Drag-Along Sellers") shall be bound and
obligated to Transfer the applicable Drag-Along Sale Percentage of its Shares in
the proposed Transfer in accordance with this Section 4.2.  If at the end of the
one hundred twentieth (120th) day following the date of the effectiveness of the
Drag-Along Notice under Section 12.2 the Prospective Selling Drag Stockholders
have not completed the proposed Transfer, the Drag-Along Notice shall be null
and void, each Participating Drag Seller shall be released from his, her or its
obligation under the Drag-Along Notice and it shall be necessary for a separate
Drag-Along Notice to be furnished and the terms and provisions of this Section
4.2 separately complied with, in order to consummate such proposed Transfer
pursuant to this Section 4.2.
 
5

--------------------------------------------------------------------------------

 
 
 
4.3     Miscellaneous.  The following provisions shall be applied to any
proposed Transfer to which Section 4.1 or Section 4.2 applies:
 
4.3.1     Certain Legal Requirements.  In the event the consideration to be paid
in exchange for Shares in a proposed Transfer pursuant to Section 4.1 or Shares
pursuant to Section 4.2 includes any securities, and the receipt thereof by a
Participating Seller (but not the Prospective Selling Stockholders) would
require under applicable law the provision to any Tag-Along Seller or Drag-Along
Seller of any information regarding the Company, such securities or the issuer
thereof as a result of such Participating Seller failing to be qualified as an
"accredited investor" (as defined in the Securities Act), such Participating
Seller shall not have the right to Transfer Shares in such proposed Transfer. 
In such event, the Prospective Selling Stockholders shall have the right, but
not the obligation, to cause to be paid to such Participating Seller in lieu
thereof, against surrender of the Shares (in accordance with Section 4.3.4
hereof) which would have otherwise been Transferred by such Participating Seller
to the Prospective Buyer in the proposed Transfer, an amount in cash equal to
the fair market value (as determined by the Board in good faith) of such Shares
as of the date such securities would have been issued in exchange for such
Shares.
 
4.3.2     Further Assurances.  Each holder of Capital Stock, whether in such
Person's capacity as a Participating Seller, stockholder, officer or director of
the Company, or otherwise, shall take or cause to be taken all such actions as
may be necessary or reasonably desirable in order to expeditiously consummate
each Transfer pursuant to Section 4.1 or Section 4.2 and any related
transaction, including executing, acknowledging and delivering a purchase
agreement, if any, consents, assignments, waivers and other documents or
instruments; and otherwise reasonable cooperating with the Prospective Selling
Stockholders and the Prospective Buyer; provided, however, that, notwithstanding
any other provision of this Agreement, Participating Sellers shall only be
obligated to become liable in respect of any representations, warranties,
covenants, indemnities or otherwise to the Prospective Buyer solely to the
extent provided in the immediately following sentence.  Without limiting the
generality of the foregoing, each Participating Seller (a) hereby waives (i) any
applicable appraisal and/or dissenter's rights, and (ii) to the maximum extent
permitted by law, any and all fiduciary duties that may be owed to such
Participating Seller by any Stockholder (solely in such Stockholder's capacity
as such, and not as a director or officer) in connection with any Transfer made
pursuant to Section 4.1 or Section 4.2, and (b) agrees to execute and deliver
such agreements as may be reasonably specified by the Prospective Selling
Stockholders to which such Prospective Selling Stockholders will also be party
on the same terms and conditions; provided that the Participating Sellers shall
(1) not be required to enter into any agreement restricting a Participating
Seller's or its Affiliates' or related parties' ability to compete with the
Company, and (2) be liable (whether by purchase price adjustment, indemnity
payments or otherwise) in respect of representations, warranties, covenants and
agreements in respect of the Company and its Subsidiaries on a joint and several
basis; provided, however, that the aggregate amount of liability in connection
with any Transfer of Shares shall not exceed the lesser of (x) such
Participating Seller's pro rata portion of any such liability, to be determined
in accordance with such Participating Seller's portion of the Aggregate
Consideration paid in such Transfer, or (y) the proceeds (including, for such
purpose, the value of any rollover or other securities received) actually
received by such Participating Seller in connection with such Transfer.
 
4.3.3     Transfer Process.  The Board and/or the Majority Riot Stockholders
shall, in their sole discretion, decide whether or not to pursue, consummate,
postpone or abandon any proposed Transfer and the terms and conditions thereof
that will be set forth in the Tag-Along Offer or the Drag-Along Notice.  No Riot
Stockholder or any Affiliate of any Riot Stockholder shall have any liability to
any other Stockholder arising from, relating to or in connection with the
pursuit, consummation, postponement, abandonment or terms and conditions of any
proposed Transfer except to the extent such Riot Stockholder shall have failed
to comply with the provisions of this Section 4.
 
 
6

--------------------------------------------------------------------------------

 
4.3.4     Closing.  The closing of a Transfer to which Section 4.1 or Section
4.2 applies shall take place at such time and place as the Prospective Selling
Stockholders shall specify by notice to each Participating Seller but in no
event fewer than five (5) business days following the date of the effectiveness
of such notice.  At the closing of such Transfer, each Participating Seller
shall deliver the certificates (or duly executed affidavits of loss thereof)
evidencing the Shares to be Transferred by such Participating Seller, duly
endorsed, or with stock (or equivalent) powers duly endorsed, for transfer with
signature guaranteed, free and clear of any liens or encumbrances, with any
stock (or equivalent) transfer tax stamps affixed, against delivery of the
applicable consideration.
 
4.4      Period.  The foregoing provisions of Section 4 shall expire on the
consummation of the Initial Public Offering.
 
5.     RIGHT OF PARTICIPATION.  The Company shall not, and shall not permit any
Subsidiary of the Company (the Company and each such Subsidiary, an "Issuer") to
(x) issue or sell any shares of any of its equity securities, or (y) issue or
grant any options or warrants for the purchase of, or enter into any agreements
providing for the issuance (contingent or otherwise) of, any of its equity
securities (each, an "Issuance" of "New Securities"), except in compliance with
the provisions of Section 5.1 or Section 5.2.
 
5.1     Right of Participation.
 
5.1.1     Offer.  Not fewer than thirty (30) days prior to the consummation of
an Issuance, a notice (the "Participation Notice") shall be furnished by the
Issuer to each Stockholder (the "Participation Offerees").  The Participation
Notice shall include:
 
(a)     the principal terms of the proposed Issuance, including (i) the amount
and kind of New Securities to be included in the Issuance, (ii) the percentage
of the total number of Shares outstanding as of immediately prior to giving
effect to such Issuance that are held by such Participation Offeree relative to
the total number of Shares outstanding as of immediately prior to giving effect
to such Issuance (the "Participation Portion"), and (iii) the price per share of
the New Securities and the Persons to whom the New Securities will be issued
(the "Prospective Subscribers"); and
(b)     the amount of New Securities that such Participation Offerees are
entitled to purchase (which shall not exceed the applicable Participation
Portion) on the same terms and conditions with respect to each unit of New
Securities issued to the Participation Offerees as each of the Prospective
Subscribers shall be issued units of New Securities.
 
7

--------------------------------------------------------------------------------

 
5.1.2      Exercise.
 
(a)     General.  Each Participation Offeree desiring to accept the offer
contained in the Participation Notice shall send a written commitment to the
Issuer within fifteen (15) days after the effectiveness of the Participation
Notice (the "Pre-Emptive Exercise Period") specifying the amount of New
Securities (not in any event to exceed the Participation Portion of the total
amount of New Securities to be included in the Issuance) which such
Participation Offeree desires to be issued (each a "Participating Buyer").  Each
Participation Offeree who has not so accepted such offer shall be deemed to have
waived all of such Participation Offeree's rights to participate in such
Issuance.  If any Participation Offeree does not elect to purchase its full
Participation Portion of the New Securities to be included in the Issuance, the
Issuer shall promptly deliver written notice (an "Undersubscription Notice") to
each Participation Offeree that has exercised its right to purchase its full
Participation Portion of the New Securities to be included in the Issuance
(each, a "Fully-Exercising Holder").  Each Fully-Exercising Holder shall be
entitled, by providing written notice to the Issuer within five (5) business
days after delivery of such Undersubscription Notice (the "Oversubscription
Period"), to elect to purchase up to the aggregate number of New Securities for
which all Participation Offerees were entitled to, but did not, subscribe.  Such
New Securities shall be allocated among the Fully-Exercising Holders on a pro
rata basis based on the number of New Securities each such Fully-Exercising
Holder has elected to purchase.
(b)     Issuance of New Securities.  Following the expiration of the Pre-Emptive
Exercise Period and, if applicable, the Oversubscription Period, the Issuer
shall be free to issue New Securities in the Issuance to the Prospective
Subscribers and any Participating Buyers, at a price not less than the minimum
price set forth in the Participation Notice and on other principal terms not
materially more favorable to the Prospective Subscriber than those set forth in
the Participation Notice, without any further obligation to such non-accepting
Participation Offerees.  If, prior to consummation, the terms of such proposed
Issuance shall change with the result that the price shall be less than the
minimum price set forth in the Participation Notice or the other principal terms
shall be materially more favorable to the Prospective Subscriber than those set
forth in the Participation Notice, it shall be necessary for a separate
Participation Notice to be furnished, and the terms and provisions of this
Section 5.1 separately complied with, in order to consummate such Issuance
pursuant to this Section 5.1.
(c)     Irrevocable Acceptance.  The acceptance of each Participating Buyer
shall be irrevocable except as hereinafter provided, and, so long as the
Issuance is effectuated as described in the applicable Participation Notice
(including with respect to the number of New Securities being issued pursuant to
such Issuance), each such Participating Buyer shall be bound and obligated to
acquire in the Issuance, on the same terms and conditions with respect to each
unit of New Securities issued as the Prospective Subscriber, such amount of New
Securities as such Participating Buyer shall have specified in such
Participating Buyer's written commitment.
(d)     Time Limitation.  If at the end of the one hundred twentieth (120th) day
following the date of the effectiveness of the Participation Notice in
accordance with Section 12.2 the Issuer has not completed the Issuance, each
Participating Buyer shall be released from his, her or its obligations under the
written commitment, the Participation Notice shall be null and void, and it
shall be necessary for a separate Participation Notice to be furnished, and the
terms and provisions of this Section 5.1 separately complied with, in order to
consummate such Issuance pursuant to this Section 5.1.
 
8

--------------------------------------------------------------------------------

 
5.1.3     Other Securities.  The Issuer may condition the participation of the
Participation Offerees in an Issuance upon the purchase by such Participation
Offerees of any securities (including debt securities) other than the New
Securities subject to the Issuance ("Other Securities") in the event that the
participation of the Prospective Subscriber in such Issuance is so conditioned. 
In such case, each Participating Buyer shall acquire in the Issuance, together
with the New Securities to be acquired by it, Other Securities in the same
proportion to the New Securities to be acquired by it as the proportion of Other
Securities to New Securities being acquired by the Prospective Subscriber in the
Issuance, and on the same terms and conditions as to each unit of New Securities
and Other Securities issued to the Participating Buyers as the Prospective
Subscriber shall be issued units of New Securities and Other Securities.
5.1.4     Certain Legal Requirements.  In the event that the participation in
the Issuance by a Stockholder as a Participating Buyer (but not the Prospective
Subscribers) would require under applicable law the provision to any holder of
Shares (other than the Prospective Subscribers) of any information regarding the
Company, such securities or the issuer thereof as a result of such Participating
Buyer's failing to be qualified as an "accredited investor" (as defined in the
Securities Act), such Stockholder shall not have the right to participate in the
Issuance.
5.1.5     Further Assurances.  Each Participation Offeree and each Stockholder
to whom the Shares held by such Participation Offeree were originally issued,
shall, whether in his capacity as a Participating Buyer, Stockholder, officer or
director of the Company or otherwise, take or cause to be taken all such
reasonable actions as may be necessary or reasonably desirable in order
expeditiously to consummate each Issuance pursuant to this Section 5.1 and any
related transactions, including executing, acknowledging and delivering
consents, assignments, waivers and other documents or instruments; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise reasonably cooperating with the Company,
the Issuer and the Prospective Subscriber.  Without limiting the generality of
the foregoing, each such Participating Buyer and Stockholder agrees to execute
and deliver such subscription and other agreements specified by the Company to
which the Prospective Subscriber will be party.
5.1.6     Closing.  The closing of an Issuance pursuant to Section 5.1 shall
take place at such time and place as the Issuer shall specify by notice to each
Participating Buyer.  At the closing of any Issuance under this Section 5.1, the
Issuer shall deliver to the Participating Buyer the certificates or other
instruments evidencing the New Securities (and, if applicable, Other Securities)
to be issued to such Participating Buyer, registered in the name of such
Participating Buyer or such Participating Buyer's designated nominee, free and
clear of any liens or encumbrances (other than liens pursuant to securities laws
or this Agreement), against delivery by such Participating Buyer of the
applicable consideration.  Each party to the purchase and sale of the new
securities shall take such other actions as may be reasonably necessary to
consummate the Issuance including entering into such additional agreements as
may be necessary or appropriate on reasonable terms mutually acceptable to the
parties thereto.
5.2     Post-Issuance Notice.  Notwithstanding the notice requirements of
Section 5.1, the Issuer may proceed with any Issuance prior to having complied
with the provisions of Section 5.1; provided that the Issuer shall (a) provide
to each Stockholder who would have been a Participation Offeree in connection
with such Issuance (i) with prompt notice of such Issuance, and (ii) the
Participation Notice described in Section 5.1.1 in which the actual price per
share of New Securities shall be set forth, (b) offer to issue to such
Stockholder the number of New Securities of the type issued in the Issuance as
may be requested by such Stockholder (not to exceed the Participation Portion
that such Stockholder would have been entitled to pursuant to Section 5.1
multiplied by the sum of (x) the number of New Securities included in the
Issuance, and (y) the aggregate number of New Securities issued pursuant to this
Section 5.2 with respect to such Issuance) on the same economic terms and
conditions with respect to such New Securities as the subscribers in the
Issuance received, and (c) keep such offer open for a period of ten (10)
business days, during which period, each such Stockholder may accept such offer
by sending a written acceptance to the Issuer committing to purchase an amount
of such New Securities (not in any event to exceed the Participation Portion
that such Stockholder would have been entitled to pursuant to Section 5.1
multiplied by the sum of (x) the number of New Securities included in such
issuance, and (y) the aggregate number of New Securities issued pursuant to this
Section 5.2 with respect to such Issuance).
 
9

--------------------------------------------------------------------------------

 
5.3     Excluded Transactions. The provisions of this Section 5 shall not apply
to Issuances by the Company or any Subsidiaries of the Company as follows:
5.3.1     any Issuance of equity securities upon the exercise or conversion of
any convertible securities, options or warrants issued after the Effective Date
in compliance with the provisions of this Section 5;
5.3.2     any Issuance of equity securities to the Company's directors,
officers, employees, contractors or agents pursuant to any equity incentive plan
approved by the Board;
5.3.3     any Issuance of equity securities issued as consideration for any
acquisition, equipment leasing arrangement or any debt financing from a bank or
similar financial institution that is not an Affiliate of any Stockholder, in
each case as authorized and approved by the Board;
5.3.4     any Issuance of equity securities pursuant to a Public Offering;
5.3.5     any Issuance of equity securities in connection with any stock split,
stock dividend, stock combination or stock reclassification effected on a pro
rata basis among all shares of stock of the same class; or
5.3.6     any Issuance of equity securities for any purpose other than capital
raising, including issued in connection with a sale transaction or for a
strategic business purpose.
5.4     Period.  The foregoing provisions of this Section 5 shall expire on the
consummation of the Initial Public Offering.
6.     REGISTRATION RIGHTS.
6.1     Demand Registration Rights.
6.1.1     General.  The Majority Riot Stockholders ("Initiating Stockholders"),
by notice to the Company specifying the intended method or methods of
disposition, may request that the Company effect the registration under the
Securities Act, including by means of a Shelf Registration Statement, for a
Public Offering of all or a specified part of the Registrable Riot Stockholder
Securities held by such Initiating Stockholders.  Upon receipt of any such
request, the Company will use its reasonable best efforts to effect the
registration under the Securities Act of the Registrable Securities which the
Company has been requested to register by such Initiating Stockholders together
with all other Registrable Securities which the Company has been requested to
register pursuant to Section 6.3 by notice delivered to the Company within ten
(10) business days after the Company has given the notice required by Section
6.3.1 (which request shall specify the intended method of disposition of such
Registrable Securities), all to the extent requisite to permit the disposition
(in accordance with the intended methods thereof as aforesaid) of the
Registrable Securities which the Company has been so requested to register.
6.1.2     Form.  Except as otherwise provided above, each registration requested
pursuant to Section 6.1.1 shall be effected by the filing of a registration
statement on Form S-1 (or any other form which includes substantially the same
information as would be required to be included in a registration statement on
such form as currently constituted), unless the use of a Shelf Registration
Statement or different form has been requested in writing by the Initiating
Stockholders.
 
10

--------------------------------------------------------------------------------

 
6.1.3     Payment of Expenses.  The Company shall pay all reasonable expenses of
the Initiating Stockholders incurred in connection with each registration of
Registrable Securities requested pursuant to this Section 6.1, which shall
include one legal counsel selected by the Initiating Stockholders, other than
underwriting discount and commission, if any, and applicable transfer taxes, if
any.
6.1.4     Additional Procedures.  In the case of a registration pursuant to
Section 6.1 hereof, whenever the Initiating Stockholders shall request that such
registration shall be effected pursuant to an underwritten offering, the Company
shall include such information in the written notices to holders of Registrable
Securities referred to in Section 6.3.  In such event, the right of any holder
of Registrable Securities to have securities owned by such holder included in
such registration pursuant to Section 6.1 shall be conditioned upon such
holder's participation in such underwriting and the inclusion of such holder's
Registrable Securities in the underwriting.  If requested by such underwriters,
the Company together with the holders of Registrable Securities proposing to
distribute their securities through such underwriting will enter into an
underwriting agreement with such underwriters for such offering containing such
representations, warranties, and covenants by the Company and such holders and
such other terms and provisions as are customarily contained in underwriting
agreements with respect to secondary distributions, including customary
indemnity and contribution provisions and obligations to deliver auditors'
comfort letters and legal opinions (subject, in each case, to the limitations on
such liabilities set forth in Section 6.3.3 of this Agreement).  The Company
further agrees to cause its management to participate in customary "road shows"
and to include in any offering documents (via prospectus supplement, free
writing prospectus, or otherwise such information as the holders or any
underwriters may reasonably request).
6.2     Short-Form Registration Rights.  Upon the Company becoming eligible for
use of Form S-3 under the Securities Act in connection with a secondary public
offering of its equity securities, in the event that the Company shall receive
from any Riot Stockholders (a "S-3 Initiating Holder"), a written request that
the Company register under the Securities Act on Form S-3 the sale of all or a
portion of the Registrable Securities owned by such S-3 Initiating Holder, the
Company shall give written notice of such request to all of the other holders of
Registrable Securities as promptly as practicable but in no event later than
seven (7) business days before the anticipated filing date of such Form S‑3,
which notice shall describe the proposed registration, the intended method of
disposition of such Registrable Securities and any other information that at the
time would be appropriate to include in such notice, and offer such other
holders of Registrable Securities the opportunity to register the number of
Registrable Securities as each such holder may request in writing to the
Company, given within five (5) business days of the date on which the Company
has given the written notice of such registration.  Each request for an S-3
registration by an S-3 Initiating Holder shall state the type and number of the
Registrable Securities proposed to be registered and the intended method of
disposition thereof.  With respect to each S-3 registration, the Company shall,
subject to Section 6.4, (i) include in such offering the Registrable Securities
of the S-3 Initiating Holder and the holders of Registrable Securities who have
requested in writing to participate in such registration on the same terms and
conditions as the Registrable Securities of the S-3 Initiating Holder included
therein and (ii) file a registration statement on Form S-3 (or any
successor form) relating to the S-3 registration and use its reasonable best
efforts to cause such registration statement to become effective as promptly as
practicable, but not later than forty five (45) days after it receives a request
under this Section 6.2.  Notwithstanding the foregoing, the Company shall not be
required to register the Registrable Securities unless the Registrable
Securities requested by the S-3 Initiating Holder to be included in any S-3
registration has a fair market value (based on the last trading price of the
Capital Stock at the close of trading day immediately preceding the date the
notice under this Section 6.2 is received by the Company) of at least
Twenty-Five Million Dollars ($25,000,000), or such lower amount as approved by
the Board.
 
11

--------------------------------------------------------------------------------

 
6.3     Piggyback Registration Rights.
6.3.1     Piggyback Registration.
 
(a)     General.  Each time the Company proposes to register any shares of
Capital Stock under the Securities Act on a form which would permit registration
of Registrable Securities for sale to the public, for its own account and/or for
the account of a Riot Stockholder (pursuant to this Section 6 or otherwise) for
sale in a Public Offering, the Company will give notice to all holders of
Registrable Securities of its intention to do so.  Any such holder may, by
written response delivered to the Company within twenty (20) days after the
effectiveness of such notice under Section 12.2, request that all or a specified
part of the Registrable Securities held by such holder be included in such
registration.  The Company thereupon will use its reasonable best efforts to
cause to be included in such registration under the Securities Act all shares of
Registrable Securities which the Company has been so requested to register by
such holders, to the extent required to permit the disposition of the
Registrable Securities to be so registered.  No registration of Registrable
Securities effected under this Section 6.3 shall relieve the Company of any of
its obligations to effect registrations of Registrable Securities pursuant to
Section 6.1 hereof.
(b)     Excluded Transactions.  The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 6.3 incidental to the
registration of any of its securities in connection with:
(i)     any Public Offering relating only to employee benefit plans or dividend
reinvestment plans;
(ii)     any Public Offering relating to the acquisition or merger after the
Effective Date by the Company or any of its Subsidiaries of or with any other
businesses or in connection with a Rule 145 Transaction; or
(iii)    the Initial Public Offering, unless any Shares held by any Riot
Stockholders are included in such offering.
6.3.2     Payment of Expenses.  The Company shall pay all reasonable expenses of
a single legal counsel representing any and all holders of Registrable
Securities incurred in connection with each registration of Registrable
Securities requested pursuant to this Section 6.3.
6.3.3     Additional Procedures.  Holders of Shares participating in any Public
Offering pursuant to this Section 6.3 shall take all such actions and execute
all such documents and instruments that are reasonably requested by the Company
to effect the sale of their Shares in such Public Offering, including being
parties to the underwriting agreement entered into by the Company and any other
selling shareholders in connection therewith and being liable in respect of
customary selling stockholder representations and warranties with respect to
information furnished in writing by such selling stockholder for use in
connection with such Public Offering, indemnifications with respect to such
information and "lock-up" agreements for the benefit of the underwriters as
provided in Section 6.4.4; provided, however, that with respect to individual
representations, warranties, indemnities and agreements of sellers of Shares in
such Public Offering, the aggregate amount of such liability shall not exceed
such holder's net proceeds from such offering.  Any Shares for which a
registration statement has become effective under the Securities Act and which
are Transferred in accordance with such registration statement shall
conclusively be deemed thereafter not to be Registrable Securities under this
Agreement and not to be subject to any of the provisions hereof or entitled to
the benefit of any of the provisions hereof.
 
12

--------------------------------------------------------------------------------

 
6.4     Certain Other Provisions.
6.4.1     Underwriter's Cutback.  In connection with any registration of shares,
the underwriter may determine that marketing factors (including an adverse
effect on the per-share offering price) require a limitation of the number of
shares to be underwritten.  Notwithstanding any contrary provision of this
Section 6 and subject to the terms of this Section 6.4.1, the underwriter may
limit the number of shares which would otherwise be included in such
registration by excluding any or all Registrable Securities from such
registration (it being understood that the number of Registrable Securities
which the Company seeks to have registered in such registration shall not be
subject to exclusion, in whole or in part, under this Section 6.4.1).  Upon
receipt of notice from the underwriter of the need to reduce the number of
Registrable Securities to be included in the registration, the Company shall
advise all Stockholders that would otherwise be registered and underwritten
pursuant hereto, and the number of Registrable Securities that may be included
in the registration shall be allocated in the following manner: Shares, other
than Registrable Securities, requested to be included in such registration by
shareholders shall be excluded unless the Company has, with the consent of the
Majority Riot Stockholders, granted registration rights which are to be treated
on an equal basis with Registrable Securities for the purpose of the exercise of
the underwriter cutback; and, if a limitation on the number of Shares is still
required, the number of Registrable Securities and other Shares that may be
included in such registration shall be allocated among the Stockholders in
proportion, as nearly as practicable, to the respective amounts of Registrable
Securities which each Stockholder holds.  For purposes of any underwriter
cutback, all Registrable Securities held by any Stockholder shall also include
any Registrable Securities held by the partners, retired partners, shareholders
or affiliated entities of such holder, or the estates and family members of any
such holder or such partners and retired partners, any trusts for the benefit of
any of the foregoing Persons and, at the election of such holder or such
partners, retired partners, trusts or affiliated entities, and such holder and
other Persons shall be deemed to be a single selling holder, and any pro rata
reduction with respect to such selling holder shall be based upon the aggregate
amount of Registrable Securities owned by all entities and individuals included
in such selling holder, as defined in this sentence.  No securities excluded
from the underwriting by reason of the underwriter's marketing limitation shall
be included in such registration.  Upon delivery of a written request that
Registrable Securities be included in the underwriting pursuant to Section 6.1.1
or Section 6.3.1, the holder thereof may not thereafter elect to withdraw
therefrom without the written consent the Company.
6.4.2     Other Actions.  If and in each case when the Company is required to
use its reasonable best efforts to effect a registration of any Registrable
Securities as provided in this Section 6, the Company shall take appropriate and
customary actions in furtherance thereof, including (a) promptly filing with the
Commission a registration statement and using reasonable best efforts to cause
such registration statement to become effective, (b) preparing and filing with
the U.S. Securities and Exchange Commission (the "Commission") such amendments
and supplements to such registration statements as may be required to comply
with the Securities Act and to keep such registration statements effective (i)
in the case of Shelf Registration Statements, until the earlier of (x) the date
as of which all Registrable Securities have been sold pursuant to the Shelf
Registration Statement (but in no event prior to the applicable period referred
to in Section 4(3) of the Securities Act and Rule 174 thereunder), and (y) the
date as of which each of the holders of Registrable Securities is permitted to
sell its Registrable Securities without registration pursuant to Rule 144 and
without volume limitation or other restrictions on transfer thereunder, and (ii)
in the case of all other registration statements, for a period not to exceed one
hundred eighty (180) days from the date of effectiveness or such earlier time as
the Registrable Securities covered by such registration statement shall have
been disposed of in accordance with the intended method of distribution therefor
or the expiration of the time when a prospectus relating to such registration is
required to be delivered under the Securities Act, (c) using its reasonable best
efforts to register or qualify such Registrable Securities under the state
securities or "blue sky" laws of such jurisdictions as the sellers shall
reasonably request; provided, however, that the Company shall not be obligated
to file any general consent to service of process or to qualify as a foreign
corporation in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
would not otherwise be so subject; and (d) otherwise cooperating reasonably
with, and take such customary actions as may reasonably be requested by the
holders of Registrable Securities in connection with, such registration,
including participation in due diligence sessions, drafting sessions, management
presentations and "road shows" by its officers and employees.
 
13

--------------------------------------------------------------------------------

 
6.4.3     Selection of Underwriters and Counsel.  The underwriters and legal
counsel to be retained in connection with any Public Offering shall be selected
by the Company or, in the case of an offering following a request therefor under
Section 6.1.1, the Initiating Stockholders.
6.4.4     Lock-Up.  Without the prior written consent of the underwriters
managing any Public Offering (the "Managing Underwriters"), for a period
beginning seven (7) days immediately preceding and ending on the ninetieth
(90th) day (or in the case of the Initial Public Offering, one hundred eightieth
(180th) day), in each case or such shorter periods agreed to by the Managing
Underwriter, following the effective date of the registration statement used in
connection with such offering (which time periods may be extended upon the
request of the Managing Underwriters, to the extent required by any Financial
Industry Regulatory Authority ("FINRA") rules, for an additional period of up to
fifteen (15) days if the Company issues or proposes to issue an earnings or
other public release within fifteen (15) days of the above-stated expiration
date of such period), neither the Company nor any holder of Shares (whether or
not a selling shareholder pursuant to such registration statement) shall (a)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise Transfer, directly or indirectly, any Shares or any
securities convertible into or exercisable or exchangeable for such Shares or
(b) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of Capital Stock,
whether any such transaction described in clauses (a) or (b) above is to be
settled by delivery of such Capital Stock or such other securities, in cash or
otherwise.
6.4.5     Furnish Information.  The obligations of the Company to take any
action pursuant to this Agreement in respect of the Registrable Securities of
any holder is conditional upon such holder furnishing to the Company such
information regarding itself, the Registrable Securities and the intended method
of disposition of such securities, as is required to effect the registration of
Registrable Securities.
6.5     Indemnification and Contribution.
6.5.1     Indemnities of the Company.  In the event of any registration of any
Registrable Securities or other debt or equity securities of the Company or any
of its Subsidiaries under the Securities Act pursuant to this Section 6 or
otherwise, and in connection with any registration statement or any other
disclosure document produced by or on behalf of the Company or any of its
Subsidiaries including reports required and other documents filed under the
Exchange Act, and other documents pursuant to which any debt or equity
securities of the Company or any of its Subsidiaries are sold (whether or not
for the account of the Company or its Subsidiaries), the Company will, and
hereby does, and will cause each of its Subsidiaries, jointly and severally, to
indemnify and hold harmless each seller of Registrable Securities, any Person
who is or might be deemed to be a controlling Person of the Company or any of
its Subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, their respective direct and indirect partners,
advisory board members, directors, officers, trustees, members and shareholders,
and each other Person, if any, who controls any such seller or any such holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (each such Person being referred to herein as a "Covered Person"),
against any losses, claims, damages or liabilities (or actions or proceedings in
respect thereof), joint or several, to which such Covered Person may be or
become subject under the Securities Act, the Exchange Act, any other securities
or other law of any jurisdiction, the common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained or incorporated by reference in
any registration statement under the Securities Act, any preliminary prospectus
or final prospectus included therein, or any related summary prospectus, or any
amendment or supplement thereto, or any document incorporated by reference
therein, or any other such disclosure document (including reports and other
documents filed under the Exchange Act and any document incorporated by
reference therein) or other document or report, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company or any of its Subsidiaries of any federal,
state, foreign or common law rule or regulation applicable to the Company or any
of its Subsidiaries and relating to action or inaction in connection with any
such registration, disclosure document or other document or report, and will
reimburse such Covered Person for any legal or any other expenses incurred by it
in connection with investigating or defending any such loss, claim, damage,
liability, action or proceeding; provided, however, that neither the Company nor
any of its Subsidiaries shall be liable to any Covered Person in any such case
to the extent that any such loss, claim, damage, liability, action or proceeding
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company or to any of its Subsidiaries through an instrument duly executed
by such Covered Person specifically stating that it is intended for use in the
preparation thereof.  The indemnities of the Company and of its Subsidiaries
contained in this Section 6.5.1 are in addition to any other rights to
indemnification that any Covered Person may have pursuant to law or contract and
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Covered Person and shall survive any transfer of securities
and the termination of this Agreement.
 
14

--------------------------------------------------------------------------------

 
6.5.2     Indemnities to the Company.  The Company and any of its Subsidiaries
may require from all Stockholders seeking to participate in a registered
offering, as a condition to including any securities in any registration
statement filed pursuant to this Section 6, that the Company and any of its
Subsidiaries shall have received an undertaking reasonably satisfactory to it
from the prospective seller of such securities, to indemnify and hold harmless
the Company and any of its Subsidiaries, each director of the Company or any of
its Subsidiaries, each officer of the Company or any of its Subsidiaries who
shall sign such registration statement and each other Person (other than such
seller), if any, who controls the Company and any of its Subsidiaries within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
with respect to any statement in or omission from such registration statement,
any preliminary prospectus, final prospectus or summary prospectus included
therein, or any amendment or supplement thereto, if such statement or omission
was made in reliance upon and in conformity with written information furnished
to the Company or any of its Subsidiaries through an instrument executed by such
seller specifically stating that it is intended for use in the preparation of
such registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement.  Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company,
any of its Subsidiaries or any such director, officer or controlling Person and
shall survive any transfer of securities.
6.5.3     Contribution.  If the indemnification provided for in Section 6.5.1
or Section 6.5.2 hereof is unavailable to a party that would have been entitled
to indemnification pursuant to the foregoing provisions of this Section 6.5 (an
"Indemnitee") in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each party
that would have been an indemnifying party thereunder shall, in lieu of
indemnifying such Indemnitee, contribute to the amount paid or payable by such
Indemnitee as a result of such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) in such proportion as is appropriate
to reflect the relative fault of such indemnifying party on the one hand and
such Indemnitee on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof).  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such indemnifying party or such Indemnitee
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties agree
that it would not be just or equitable if contribution pursuant to this Section
6.5.3 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the preceding sentence.  The amount paid or payable by a contributing
party as a result of the losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to above in this Section 6.5.3 shall
include any legal or other expenses reasonably incurred by such Indemnitee in
connection with investigating or defending any such action or claim.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
15

--------------------------------------------------------------------------------

 
6.5.4     Limitation on Liability of Holders of Registrable Securities.  The
liability of each holder of Registrable Securities in respect of any
indemnification or contribution obligation of such holder arising under this
Section 6.5 shall not in any event exceed an amount equal to the net proceeds to
such holder (after deduction of all underwriters' discounts and commissions)
from the disposition of the Registrable Securities disposed of by such holder
pursuant to such registration.
7.     INFORMATION RIGHTS; OTHER COVENANTS.
7.1     Other Stockholders. Each Other Stockholder acknowledges and agrees that
such Other Stockholder shall have no right to receive, and the Company shall
have no obligation to provide, any information regarding or relating to the
Company or any of its Subsidiaries or other Affiliates unless, and only to the
extent, required under applicable law.


7.2     Confidentiality.  Each Other Stockholder shall treat and hold as
confidential all Confidential Information and refrain from disclosing or using
any Confidential Information. In the event that any Other Stockholder is
requested or required (by oral question or request for information or documents
in any proceeding, interrogatory, subpoena, civil investigative demand, or
similar process) to disclose any Confidential Information, such Other
Stockholder will, unless prohibited by applicable law, notify the Company
promptly of the request or requirement so that the Company may seek, at the
Company's expense, an appropriate protective order or waive compliance with the
provisions of this Section. If, in the absence of a protective order or the
receipt of a waiver hereunder, such Other Stockholder is, on the advice of
counsel, required to disclose any Confidential Information, such Other
Stockholder may disclose only such Confidential Information as is required to be
disclosed; provided, however, that such Other Stockholder will use commercially
reasonable efforts to obtain, at the reasonable request of the Company and at
the Company's expense, an order or other assurance that confidential treatment
will be accorded to such portion of the Confidential Information required to be
disclosed as the Company will designate. Notwithstanding the foregoing, such
Other Stockholder will be permitted to make disclosures concerning Confidential
Information (i) in connection with any tax returns filed by such Other
Stockholder, (ii) to such Other Stockholder's auditors, accountants, counsel or
other agents or representatives to the extent necessary for purposes of advising
such Other Stockholder in connection with such Stockholder's investment in the
Company, or (iii) in connection with the enforcement of the terms of this
Agreement or any other agreements entered into in connection with the
transactions contemplated by this Agreement.
 
16

--------------------------------------------------------------------------------

 
7.3     Dividends; Distributions.  Any dividend or other distribution declared
by the Board shall be paid on a pro rata basis among all Shares outstanding as
of the record date for such dividend or other distribution; provided, however,
that this Section 7.3 shall not prohibit or otherwise limit the Company and its
Subsidiaries from redeeming, repurchasing or otherwise acquiring any equity
securities issued to the Company's or any of its Subsidiaries' directors,
officers, employees, service providers, independent contractors or agents.
8.     REMEDIES.
8.1     Generally. The Company and each Stockholder shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder by the Company or any Stockholder. 
The parties acknowledge and agree that in the event of any breach of this
Agreement, in addition to any other remedies which may be available, each of the
parties hereto shall be entitled to specific performance of the obligations of
the other parties hereto and, in addition, to such other equitable remedies
(including preliminary or temporary relief) as may be appropriate in the
circumstances.


8.2     Deposit. Without limiting the generality of Section 8.1, if any Other
Stockholder fails to deliver to the purchaser thereof the certificate or
certificates (or duly executed affidavits of loss thereof) evidencing Shares to
be Transferred pursuant to Section 4.1 or Section 4.2 hereof, such purchaser
may, at its option, in addition to all other remedies it may have, deposit the
purchase price (including any promissory note constituting all or any portion
thereof) for such Shares into an account owned and controlled by the Company,
and the Company shall cancel on its books the certificate or certificates
representing such Shares and thereupon all of such holder's rights in and to
such Shares shall terminate.  Thereafter, upon delivery to such purchaser by
such holder of the certificate or certificates evidencing such Shares (duly
endorsed, or with stock powers duly endorsed, for transfer, free and clear of
any liens or encumbrances), such purchaser shall instruct the Company to deliver
the purchase price (without any interest from the date of the closing to the
date of such delivery, any such interest to accrue to such purchaser) to such
Other Stockholder.


9.     LEGENDS.
9.1     Restrictive Legend.  Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:
"THE VOTING OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, AND THE
SALE, ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF
A STOCKHOLDERS AGREEMENT TO WHICH THE ISSUER AND CERTAIN OF ITS STOCKHOLDERS ARE
A PARTY, A COPY OF WHICH MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE ISSUER
OR OBTAINED FROM THE ISSUER WITHOUT CHARGE."
 
17

--------------------------------------------------------------------------------

 
9.2     1933 Act Legends.  Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE ACT COVERING THE TRANSFER OR
AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER, THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED."
9.3     Stop Transfer Instruction.  The Company will instruct any transfer agent
not to register the Transfer of any Shares until the conditions specified in the
foregoing legends are satisfied.
9.4     Termination of 1933 Act Legend.  The requirement imposed by Section 9.2
hereof shall cease and terminate as to any particular Shares (a) when, in the
opinion of the Company's counsel, such legend is no longer required in order to
assure compliance by the Company with the Securities Act or (b) when such Shares
have been effectively registered under the Securities Act or transferred
pursuant to Rule 144.  Wherever (x) such requirement shall cease and terminate
as to any Capital Stock or (y) such Shares shall be transferable under paragraph
(b)(1) of Rule 144, the holder thereof shall be entitled to receive from the
Company, without expense or any legal opinions from such holders, new
certificates not bearing the legend set forth in Section 9.2 hereof.  The
obligations of the Company to take any action pursuant to this Section 9.4 with
respect to any holder is conditional upon such holder furnishing to such counsel
and the Company such information regarding itself and the Capital Stock as may
be reasonably requested in order to establish that such legend is not required
for compliance with any provisions of the Securities Act.
10.     AMENDMENT, TERMINATION, ETC.
10.1     Written Modifications.  This Agreement may be amended, modified,
extended or terminated, and the provisions hereof may be waived, only by an
agreement in writing signed by the Majority Riot Stockholders; provided,
however, that the consent of the Majority Other Stockholders shall be required
for any amendment, modification, extension, termination or waiver that by its
terms materially and disproportionately adversely affects the rights of such
Other Stockholders under this Agreement, including Section 6 and Section 4.1, as
compared to the effect of the foregoing on the rights of the Riot Stockholders
under this Agreement.  Each such amendment, modification, extension, termination
and waiver shall be binding upon the Company and each Stockholder.  In addition,
the Company and each Stockholder may waive any right hereunder by an instrument
in writing signed by such party or holder.
10.2     Effect of Termination.  No termination under this Agreement shall
relieve any Person of liability for breach prior to termination.
 
18

--------------------------------------------------------------------------------

 
11.     DEFINITIONS.  For purposes of this Agreement:
11.1     Certain Matters of Construction.  In addition to the definitions
referred to or set forth below in this Section 11:
11.1.1     the words "hereof", "herein", "hereunder" and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;
11.1.2     definitions shall be equally applicable to both nouns and verbs and
the singular and plural forms of the terms defined;
11.1.3     the masculine, feminine and neuter genders shall each include the
other; and
11.1.4     the words "include," "includes" or "including" shall be deemed to be
followed by the words "without limitation."
11.2     Definitions.  The following terms shall have the following meanings:
 "Affiliate" shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person (for the
purposes of this Agreement, "control" (including, with correlative meanings, the
terms "controlling," "controlled by" and "under common control with"), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise).  In addition, the related parties of a Stockholder shall be deemed
"Affiliates" of such Stockholder for purposes of this Agreement.
"Capital Stock" shall mean the capital stock, par value $0.01 per share, of the
Company, or, in the event that the outstanding shares of capital stock are
hereafter recapitalized, converted into or exchanged for different stock or
securities of the Company or its Subsidiaries, such other stock or securities.
 "Confidential Information" shall mean any and all information of the Company
and/or its Subsidiaries and other Affiliates other than information that is
generally available to the public, other than through any Stockholder's or any
of such Stockholder's Affiliates' or representatives' breach of such
Stockholder's obligations under this Agreement.
"Initial Public Offering" shall mean an initial public offering, after the
Effective Date, of the Capital Stock pursuant to an offering registered under
the Securities Act, other than any such offerings which are registered on Forms
S-4 or S-8 under the Securities Act.
"Majority Other Stockholders" shall mean, as of any date, the holder(s) of a
majority of the Shares that are held by all Other Stockholders as of such date.
"Majority Riot Stockholders" shall mean, as of any date, the holder(s) of a
majority of the Shares that are held by all Riot Stockholders as of such date.
"Participating Seller" shall mean a Participating Tag Seller and/or
Participating Drag Seller, as applicable.
"Permitted Transferee" shall mean any Person that acquires or receives Shares in
a Transfer in accordance with Section 3.
 
19

--------------------------------------------------------------------------------

 
"Person" shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a government or any branch,
department, agency, political subdivision or official thereof.
"Prospective Buyer" shall mean any Person proposing to purchase shares from a
Prospective Selling Stockholder pursuant to Section 4.1 or Section 4.2, as
applicable.
"Prospective Selling Stockholder" shall mean a Prospective Selling Tag
Stockholder and/or Prospective Selling Drag Stockholder, as applicable.
 "Public Offering" shall mean a firm underwritten public offering and sale of
Capital Stock for cash pursuant to an effective registration statement under the
Securities Act.
"Registrable Riot Stockholder Securities" shall mean the Registrable Securities
held by the Riot Stockholders.
"Registrable Securities" shall mean all Shares.  As to any particular
Registrable Securities, such shares shall cease to be Registrable Securities
when: (i) such shares shall have been Transferred in accordance with the terms
of this Agreement by a Stockholder to any Person who is not a Permitted
Transferee thereof or is not a Stockholder; (ii) a registration statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement; (iii) such securities shall have been
Transferred pursuant to Rule 144; (iv) subject to the provisions of Section 9
hereof, such securities shall have been otherwise transferred, new certificates
for them not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent disposition of them shall not require
registration of them under the Securities Act or (v) such securities shall have
ceased to be outstanding.
 "Rule 144" shall mean Rule 144 under the Securities Act (or any successor
rule).
"Securities Act" shall mean the Securities Act of 1933, as in effect from time
to time.
"Shares" shall mean shares of Capital Stock.
"Shelf Registration Statement" shall mean a registration statement filed with
the Commission on either (a) Form S-3 (or any successor form or other
appropriate form under the Securities Act), or (b) if the Company is not
permitted to file a registration statement on Form S-3, an evergreen
registration statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the Commission) covering the Registrable Securities,
as applicable.
"Stockholders" shall mean, collectively, the Riot Stockholders, the Other
Stockholders and each other Person who from time to time becomes party to this
Agreement by execution of a Joinder Agreement.
 "Subsidiary" shall mean any Person in which the Company owns, directly or
indirectly, stock or other equity securities or interests possessing fifty
percent (50%) or more of the total combined voting power of such Person or
otherwise has the power to direct the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.
 
20

--------------------------------------------------------------------------------

 
"Transfer" shall mean any direct or indirect sale, transfer, assignment, pledge,
distribution, encumbrance or other transfer or disposition (whether with or
without consideration and whether voluntary, involuntary or by operation of law,
including to the Company or any of its Subsidiaries) of any interest.
12.     MISCELLANEOUS.
12.1     Authority; Effect.  Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound.  Actions,
approvals and rights exercisable by the Company pursuant to this Agreement shall
require the approval of the Board.  This Agreement does not, and shall not be
construed to, give rise to the creation of a partnership among any of the
parties hereto or constitute any such party's membership in a joint venture or
other association.
12.2     Notices.  All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided:
12.2.1     by hand (in which case, it will be effective upon delivery);
12.2.2     by electronic mail (in which case, it will be effective upon if sent
prior to 5:00 p.m. (Eastern time) on a business day or on the following business
day if received after 5:00 p.m. (Eastern time) or on a non-business day); or
12.2.3     by overnight delivery by a nationally recognized courier service (in
which case, it will be effective on the business day after being deposited with
such courier service);
in each case, to the address, facsimile number or electronic mail address listed
below:
If to the Company:


Logical Brokerage Corp.
c/o Riot Blockchain Inc.
202 6th Street, Suite 401,
Castle Rock, Colorado  80104
Attention:  John O'Rourke
Email:  john@riotblockchain.com


with copies (which shall not constitute notice) to:


Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois  60661
Attention: Gary DeWaal; Christopher T. Shannon
Email: gary.dewaal@kattenlaw.com; chris.shannon@kattenlaw.com
If to any Stockholder, at the address set forth opposite such party's name on
Schedule II hereto.
 
21

--------------------------------------------------------------------------------

 
Notice to the holder of record of any Shares shall be deemed to be notice to the
holder of such Shares for all purposes hereof.  Each of the parties hereto shall
be entitled to specify a different address by giving notice as aforesaid to each
of the other parties hereto.
12.3     Binding Effect, Etc.  This Agreement constitutes the entire agreement
of the parties with respect to its subject matter, supersedes all prior or
contemporaneous oral or written agreements or discussions with respect to such
subject matter, and shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, representatives, successors and
assigns.
12.4     Descriptive Headings.  The descriptive headings of this Agreement are
for convenience of reference only, are not to be considered a part hereof and
shall not be construed to define or limit any of the terms or provisions hereof.
12.5     Counterparts.  This Agreement may be executed in multiple counterparts
(including by means of telecopied signature pages or signature pages in ".pdf",
".tif" or similar format sent as an attachment to an electronic mail message),
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
12.6     Severability.  In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.  The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.


12.7     Exercise of Rights and Remedies.  No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.
13.     GOVERNING LAW; ARBITRATION.
13.1 All questions concerning the construction, validity and interpretation of
this Agreement and the performance of the obligations imposed by this Agreement
shall be governed by the internal law, not the law of conflicts, of the State of
New York.  Subject to Section 13.2, each Stockholder hereby agrees that (a) any
and all litigation arising out of this Agreement shall be conducted only in
state or federal courts located in New York City, New York, and (b) such courts
shall have the exclusive jurisdiction to hear and decide such matters.  Each
Stockholder and the Company hereby (i) expressly waives any right to a trial by
jury in any action or proceeding to enforce or defend any right, power or remedy
under or in connection with this Agreement or arising from any relationship
existing in connection with this Agreement, and (ii) agrees that any such action
shall be tried before a court and not before a jury.
 
13.2 Notwithstanding anything to the contrary contained in Section 13.1, each
Stockholder hereby agrees that the Company and each Riot Stockholder shall have
the right to elect to arbitrate and compel arbitration of any dispute hereunder
through final and binding arbitration before JAMS (or its successor) ("JAMS"). 
The Company or such Riot Stockholder may commence the arbitration process by
filing a written demand for arbitration with JAMS, with a copy to the applicable
Stockholder(s); provided, however, that either the Company, such Riot
Stockholder or such applicable Stockholders(s) may, without inconsistency with
this arbitration provision, apply to any court in accordance with Section 13.1
and seek injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved.  Any arbitration to be conducted pursuant to
this Section 13.2 will be conducted in New York City, New York, or the State of
New York as determined by the Company or such Riot Stockholder, as applicable,
in its sole discretion, by one neutral arbitrator operating and appointed from
the JAMS panel of neutrals in accordance with the provisions of JAMS Streamlined
Arbitration Rules and Procedures in effect at the time the demand for
arbitration is filed.  The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including the issuance of an injunction; provided, however, that the arbitration
award shall not include factual findings or conclusions of law and no punitive
damages shall be awarded.  The fees and expenses of such arbitration shall be
borne by the non-prevailing party, as determined by such arbitration.  The
provisions of this Section 13.2 with respect to the arbitration conducted
pursuant to this Section 13.2 before JAMS may be enforced by any court of
competent jurisdiction, and the parties seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys' fees, to be paid
by the party (or parties) against whom enforcement is ordered. The parties agree
that this Section 13.2 has been included to rapidly and inexpensively resolve
any disputes between them with respect to the matters described herein, and that
this Section 13.2 shall be grounds for dismissal of any court action commenced
by any party with respect to a dispute arising out of such matters, in the event
the Company or a Riot Stockholder elects to compel arbitration.  The Company and
each Stockholder shall maintain the confidential nature of the arbitration
proceeding and the award, including the hearing, except as may be necessary to
prepare for or conduct the arbitration hearing on the merits, or except as may
be necessary in connection with a court application for a preliminary remedy, a
judicial challenge to an award or its enforcement, or unless otherwise required
by applicable law or judicial decision.
 
 
22

--------------------------------------------------------------------------------

 
13.3     Each Stockholder hereby submits to the personal jurisdiction of such
courts described in Section 13.1 and/or JAMS arbitration described in Section
13.2 and waives any objection such Stockholder may now or hereafter have to
venue or that such courts and/or JAMS arbitration are inconvenient forums.
 
13.4     Notwithstanding anything to the contrary in any other agreement between
a Stockholder and the Company or any of its Subsidiaries or other Affiliates or
another Stockholder (including an employment agreement, offer letter or
restrictive covenant and work made for hire agreement), any dispute arising
under or requiring the interpretation of this Agreement shall be governed by
this Agreement, and the terms of this Agreement shall supersede any conflicting
terms in any other such agreement (including any choice of law and venue
provisions).
 
 
 [Signatures Appear on the Following Pages]
 
 
23

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Stockholders
Agreement as of the date first above written.


 
LOGICAL BROKERAGE CORP.


By: /s/ Mark Bradley Fisher
Name: Mark Bradley Fisher
Title: President

 
RIOT BLOCKCHAIN INC.


By: /s/ John O'Rourke
Name: John O'Rourke
Title: CEO
 


/s/ Mark Bradley Fisher
MARK BRADLEY FISHER
 
 

 
 
 





--------------------------------------------------------------------------------

EXHIBIT A


Form of Joinder Agreement


The undersigned hereby agrees, effective as of the date hereof, to become a
party to that certain Stockholders Agreement (the "Agreement") dated as of March
[___], 2018, and as amended from time to time, by and among Logical Brokerage
Corp., a Florida corporation (the "Company"), and the parties named therein, and
for all purposes of the Agreement, the undersigned shall be included within the
term ["Riot Stockholder" / "Other Stockholder"] (as defined in the Agreement).
The address and facsimile number to which notices may be sent to the undersigned
is as follows:


Address:  __________________________
Address:  __________________________ 
Address:  __________________________
Email:      __________________________
Facsimile No. _______________________
 
 
 
_____________________________
[NAME OF UNDERSIGNED]
 
 

--------------------------------------------------------------------------------

Schedule I


Capitalization Table


Name of Stockholder
Number of Shares
Riot Blockchain Inc.
9.25
Mark B. Fisher
0.75

 

 

--------------------------------------------------------------------------------

Schedule II


Stockholder Address Information
Riot Stockholders:
Name
Address
Email
Riot Blockchain Inc.
Attn: John O'Rourke
202 6th Streeth, Suite 401
Castle Rock, CO  80104
 
john@riotblockchain.com





Other Stockholders:
Name
Address
Email
Mark Fisher
 
 
 




